OPINION — AG — ** COSTS — CRIMINAL CASES — PENSION AND RETIREMENT FUND ** YOU ASK: QUESTIONS RELATING TO THE PROVISIONS OF 11 O.S. 542 [11-542], PROVIDING FOR THE TAXING OF COSTS IN CRIMINAL CASES, WHICH SUMS SHOULD ACCRUE TO THE PENSION AND RETIREMENT SYSTEM OF POLICEMEN. IS THIS CONSTITUTIONAL ?, WHETHER SUCH COSTS SHOULD BE TAXED AGAINST THE DEFENDANT ENTERING PLEAS OF GUILTY, AS THOSE TRIED AND CONVICTED ? — THE A.G. OFFICE WOULD NOT BE JUSTIFIED IN DOING OTHER THAN ADVISING THAT THE PROVISIONS OF THE STATUTE BE FOLLOWED UNTIL A COURT OF COMPETENT JURISDICTION MAY HOLD OTHERWISE. (RETIREMENT, LAW ENFORCEMENT, OFFICERS, COURT CASES, CHARGES) CITE: 11 O.S. 542 [11-542] (SAM H. LATTIMORE)